Citation Nr: 1434099	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for brain cancer, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to January 1969.  The Veteran died in November 2006, and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a March 2007 decision by the RO which denied, in part, the benefits sought on appeal.  The Board remanded the appeal for additional development in May 2002 and June 2014.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  

2.  The immediate cause of the Veteran's death on November 18, 2006, was glioblastoma multiforme (brain tumor).  

3.  The Veteran's brain cancer was first clinically demonstrated many years after service, and there is no persuasive, competent evidence of a causal connection between his brain cancer and military service or any incident therein, to include any exposure to herbicide agents or other toxic chemicals.  

4.  The Veteran was not service-connected for any disabilities at the time of his death.  

5.  A disability of service origin did not cause or contribute to the Veteran's death.  



CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1154, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2013).  

2.  For purposes of accrued benefits, the Veteran's brain cancer was not incurred in or aggravated by wartime service, may not be so presumed, nor may glioblastoma multiforme be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in September and December 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The appellant was provided an opportunity to testify at a personal hearing, but declined.  The claims file was reviewed by VA physician's during the pendency of this appeal to determine whether the Veteran's death was related to his military service, including his presumed herbicide exposure from his service in Vietnam.  The claims file was reviewed by a VA physician in July 2014, and the Board finds that the examiner's discussion and analysis of the facts was comprehensive and his opinion sufficiently detailed and adequate upon which to base a decision on the merits of the claim.  

Further, neither the appellant nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Finally, the case has been subject to two prior Board remands.  Although the AMC did not fully comply with the directives in the first remand in May 2012, in that it failed to ensure that all of the questions posed to the examiner were addressed, those deficiencies were subsequently remedied by the June 2014 remand.  As will be discussed in greater detail below, the Board finds that the July 2014 VA medical opinion was sufficiently comprehensive in scope and adequate upon which to base a decision on the merits of the issues on appeal.  As such, the Board finds that the AMC has substantially complied with the Board's remand instructions and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Cause of Death:  In General

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a rebuttable presumption of service incurrence, such as a malignant tumor, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2013).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2013).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to a herbicide agent, (such as Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), certain enumerated diseases manifested at any time after service shall be service connected, if a veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the reputable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Metastatic bladder carcinoma is not among the enumerated diseases.  

Notwithstanding the foregoing, a claimant may establish service connection for any disability shown after service by presenting evidence which shows that it was at least as likely as not that the disease was caused by in-service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

The Board has reviewed all the evidence of record in this case, including but not limited to the appellant's contentions, the Veteran's STRs, and the VA and private medical reports of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence, including that submitted by the appellant, will be summarized where appropriate.  

Factual Background & Analysis

The Veteran died in November 2006.  The certificate of death listed the immediate cause of death as glioblastoma multiforme.  At the time of his death, the Veteran was not service-connected for any disabilities.  

The appellant contends the Veteran's brain cancer was due to or caused by herbicide exposure from his service in Vietnam, and believes that service connection should be established for the cause of the Veteran's death based on a presumptive basis.  

Regarding the appellant's contentions, while she is competent to report her observations of the Veteran's symptoms, the etiology of his brain tumor may not be diagnosed via lay observation alone, and she is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of his glioblastoma multiforme.  See Jandreau, 492 F. 3d at 1372; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr, 21 Vet. App. at 303.  

Historically, the Veteran's STRs are completely silent for any complaints, treatment, abnormalities or diagnosis for any brain tumors or cancer during service.  

Concerning the Veteran's brain cancer, the appellant, despite at least two requests, has not provided VA with any of his treatment or terminal medical records.  The available evidence of record includes letters from a private physician who opined, in essence, that the Veteran's death "might" have been related to his exposures to Agent Orange and from smoke and fumes from other various petro-chemicals during his service in Vietnam.  

In September 2006, the private physician, Dr. G.B., reported that the Veteran was diagnosed with multifocal glioblastoma multiforme of the right hemisphere (brain tumor), and that he underwent two craniotomies and various types of chemotherapy.  He went on to report that:  

"[a]lthough no clear epidemiological relationship has been described it is my opinion that it is reasonable to assume that his brain tumor might have been caused by exposure to Agent Orange, as at this time there is no clear data to prove otherwise and there is more and more data suggesting that Agent Orange might play a role in causation of various cancers."  

In his December 2006 letter, Dr. G.B., added, that the Veteran's death was due to complications of his brain tumor which, due to uncontrolled growth, eventually lead to herniation (tumor pushing on his brain) with secondary high blood pressure and decreased heart rate (Cushing response) which eventually led to asystole (heart stopping).  

Private medical records received from the Social Security Administration (SSA) in August 2008, showed the Veteran sought an oncology consultation in February 2006.  The Veteran reported that he had difficulty with his lower extremities several months earlier which continued unabated until February 2, 2006, when he suffered an apparent seizure.  The Veteran became disoriented and confused at work, and was found to have a small wound on his skull where he had apparently fallen.  Subsequent diagnostic studies revealed a right temporal, deep-seated, brain lesion that appeared to extend back into the occipital lobe.  The Veteran denied any past history of illness, other than a pygmy rattlesnake bite in 2005, no hospitalizations or surgical procedures and no family history of brain cancer.  A brain biopsy revealed glioblastoma multiforme, which was not felt to be unresectable.  

During the pendency of this appeal, the Board remanded the appeal twice for a VA opinion as to the nature and etiology of the Veteran's brain cancer.  Although a VA examiner in March 2013 opined that it was less likely than not that the Veteran's glioblastoma multiforme was caused by or a result of exposure to herbicides, including Agent Orange, the Board found the examiner's report was inadequate because he did not provide a response to the all of questions posed by the Board.  Therefore, in June 2014, the Board remanded the appeal again for a more comprehensive explanation and opinion.  

In July 2014, the claims file was reviewed by another VA physician for a more detailed analysis and explanation as the nature and etiology of the Veteran's brain tumor.  The examiner opined that it was less likely than not that the Veteran's death from glioblastoma multiforme was caused by or contributed materially by his military service, to include his presumed exposure to herbicides or to smoke and fumes from burning fuels.  

The examiner included a discussion of the favorable private medical opinion and referred to various medical treatises concerning the nature and development of glioblastoma multiforme cancers.  The examiner noted that the only well-established environmental risk factor for brain tumors is exposure to high doses of ionizing radiation, and that there was inadequate or insufficient evidence to determine whether there is an association between exposure to herbicides and toxic chemicals and brain cancer.  The examiner noted that glioblastoma multiforme is the most common and malignant neuroepithelial tumor (50 percent), the second most common primary nervous system tumor, and that the vast majority of which (approximately 90 percent), develop rapidly.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this regard, the Board finds that the favorable private medical opinion was equivocal at best, and wholly conclusory.  While the physician acknowledged that the epidemiology of glioblastoma multiforme has not been established, he opined, nonetheless, that it was "reasonable to assume" that chronic exposure to herbicides and toxic fumes "might" have contributed to the Veteran's later developed brain cancer.  The physician did not point to any specific medical treatise or other medical evidence that supported his opinion and, instead, asserted that there was "no clear data to prove otherwise."  Under the circumstances, the Board finds that the private medical opinion is of limited probative value and declines to assign it any evidentiary weight.  See McLendon, 20 Vet. App. 79 (2006).  

On the other hand, the Board finds the July 2014 VA opinion most persuasive, as it was based on a thorough review of all of the evidence of record, including the favorable private medical opinion.  The examiner included a discussion of all relevant facts, referred to specific medical treatises on the subject of multifocal glioblastoma multiforme and offered a rational and plausible explanation for concluding that it was less likely than not that the Veteran's brain cancer was related to service, including his presumed exposure to herbicides or to smoke and fumes from burning fuel.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

As the Veteran served in the Republic of Vietnam during the Vietnam era he is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  As to whether service connection for the cause of the Veteran's death is warranted based on presumed exposure to an herbicide agent, the Board notes that the Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e); see also Notice 67 Fed. Reg. 42600-42608 (2002).  

Glioblastoma multiforme (GBM) is not enumerated among the diseases the Secretary has determined are related to herbicide exposure.  Additionally, no health professional has suggested that the Veteran's brain cancer was affirmatively related to herbicide exposure in service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, there is no basis to establish service connection for the cause of the Veteran's death under the presumptive provisions of 38 C.F.R. § 3.309(e), based on herbicide exposure.  

Furthermore, the service and post-service medical records do not show any evidence of treatment or diagnosis for a brain tumor or brain cancer in service, within a year of discharge from service, or until some 36 years or more after his discharge from active service.  There is no persuasive, competent medical evidence of record showing that the Veteran's fatal brain cancer was otherwise etiologically related to service.  Thus, there is no basis upon which to conclude that the Veteran's brain cancer was incurred in or aggravated during military service.  

As the preponderance of the evidence is against the appellant's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for the cause of the Veteran's death is denied.  

Service connection for brain cancer, for purposes of accrued benefits is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


